Citation Nr: 1301639	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  04-12 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left foot fracture.

2.  Entitlement to service connection for a cervical spine disorder, to include a congenital fusion of the cervical spine.  

3.  Entitlement to service connection for a lumbar spine disorder, to include L5 spondylosis with spondylolisthesis, and to include as secondary to service-connected residuals of a left ankle fracture.  

4.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is also the appellant, served on active duty from January 1976 to July 1979, and from December 1983 to December 1987.  His service also included active duty for training (ACDUTRA) from April 29, 1975 to August 29, 1975, as well as additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida, which denied the Veteran's August 2002 claims for entitlement to service connection for residuals of a left foot fracture, a cervical spine disorder, a lumbar spine disorder, and headaches.

In September 2011, the Board remanded this matter for further development, to include the performance of VA examinations.

The issues of service connection for a cervical spine disorder, to include a congenital fusion of the cervical spine; a lumbar spine disorder, to include L5 spondylosis with spondylolisthesis, and to include as secondary to service-connected residuals of a left ankle fracture; and migraine headaches, are addressed in the REMAND portion of the decision below and are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

The Veteran has not been shown to have residuals of a left foot fracture related to service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a left foot fracture have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.

In an August 2002 letter, the RO provided notice regarding what information and evidence is needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  In an April 2006 letter, the RO informed the Veteran of the provisions for disability ratings and for the effective date of the claim.

Although some of the notice letters were not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and been given ample time to respond, the RO has also readjudicated the case by way of a supplemental statement of the case issued after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Furthermore, the Veteran and his representative have presented detailed argument which shows they are aware of what is needed to substantiate the claim.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal because any error in the notice did not affect the essential fairness of the adjudication.  See generally Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining application of the rule of prejudicial error in the context of claims for VA benefits). 

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent treatment records, service, VA, and private have been obtained and associated with the claims folder insofar as possible.  No other relevant records have been identified by the Veteran as they relate to the claimed left foot disorder. 

In conjunction with the September 2011 remand, the Veteran was afforded a VA examination in November 2011 to determine the etiology of any residuals of a left foot fracture and their relationship, if any, to his period of service.  In addition to performing the examination, the examiner rendered an opinion as to whether the Veteran had any residuals of a left foot fracture related to his period of service and he provided rationale to support the opinion.  The examination provided the necessary detail to properly assess the Veteran's claim.  Thus, the examination was sufficient for VA rating purposes.  See 38 C.F.R. § 4.2(2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and his ability to appear at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board notes initially that the Veteran did not serve during a period of war, and there is no contention that the Veteran engaged in combat with the enemy, or that his claimed left foot disability is related to combat with the enemy.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2012).

A review of the Veteran's service treatment records reveals that he was seen in November 1978 for a follow-up of a left foot injury which had occurred one week earlier.  The Veteran was noted to have been diagnosed with a chip fracture of the left cuboid and to have been given a felt pad for support.  The Veteran reported having increased pain at the time of the visit.  He also reported having difficulty walking fast.  Physical examination revealed point tenderness over the foot in the metatarsal joint. There was pain with inversion of the joint.  It was the examiner's assessment that the Veteran had an avulsion fracture of the left cuboid.  

At the time of an April 1978 medical examination, normal findings were reported for the feet.  Normal findings for the feet were again reported at a June 1979 examination.  While the Veteran checked the "yes" box with regard to foot problems on his June 1979 report of medical history, clarification in the "note" section of the report revealed that the Veteran's complaints were related to his ankles.  Normal findings for the feet were again reported at the time of a September 1979 examination.  On his September 1979 report of medical history, the Veteran checked the "no" box when asked if he had any foot trouble.  His foot fracture was noted to be healed at that time.  

At the time of a January 1980 outpatient visit, the Veteran complained of left foot pain.  The Veteran reported that he had fractured his foot months ago and had never received treatment.  Physical examination revealed moderate swelling with no discoloration.  The Veteran had unlimited range of motion with some pain.  The foot was painful to the touch.  An assessment of "soft tissue injury?" was made at that time.  The Veteran was prescribed aspirin and told to apply heat four times per day.  He was given limited duty for two days.  

At the time of an August 1981 examination, normal findings were again reported for the feet and the Veteran again checked the "no" box on his August 1981 report of medical history when asked if he had foot trouble.  Normal foot findings for the feet were again made at the time of December 1982 and November 1983 examinations, with the Veteran again checking the "no" box when asked if he had foot trouble on his November 1983 report of medical history.  Normal foot findings were again recorded at May 1987 and December 1987 examinations.  

In a November 2002 statement in support of claim, the Veteran indicated that he had mistakenly claimed his left foot fracture as opposed to his left ankle fracture.  

In conjunction with his claim, the Veteran was afforded a VA foot examination in June 2004.  The examiner noted that a review of the record showed that that the Veteran was diagnosed with an e(a)vulsion fracture of the left cuboid in 1978.  He was treated conservatively for this injury.  Physical examination revealed that the Veteran was in no acute distress and that he walked without a significant limp.  The Veteran had no foot tenderness and no tenderness over the cuboid.  There were no other abnormalities of the foot.  The examiner reported a history of a small e(a)vulsion fracture of the cuboid and stated that he did not anticipate any long-term sequelae from the e(a)vulsion fracture of the cuboid and that the Veteran was currently asymptomatic.  

In accordance with the September 2011 remand, the Veteran was afforded a VA examination in November 2011 to determine the nature and etiology of any residuals of a left foot fracture.  

The examiner indicated that the claims folder was available and had been reviewed.  He observed that the Veteran was status post left cuboid bone fracture and that the injury had occurred in 1978.  Physical examination revealed no evidence of nonunion or malunion of the metatarsal bones.  The examiner stated that the Veteran had no other foot injuries.  

The examiner referenced the June 1978 and January 1980 findings reported above and noted that the Veteran denied having foot trouble on his November 1983 reenlistment medical history.  The examiner rendered a diagnosis of status post cuboid bone fracture, healed, with no residuals.  As to the question of whether it was at least as likely as not that the claimed residuals of a left foot fracture were caused or aggravated beyond their natural progression during or as a result of service, the examiner responded that there were no residuals of the Veteran's left foot fracture, therefore, an opinion was not warranted.  

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1110 /1131 as requiring the existence of a present disability for VA compensation purposes). 

To be present as a current disability, there must be evidence of the condition at some time during the appeal period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The medical evidence does not indicate that the Veteran currently has residuals of a left cuboid fracture.  While the Board notes that the Veteran was diagnosed as having a left cuboid fracture in service, there were no findings of residuals of a cuboid fracture subsequent to service, to include the two VA examinations conducted in conjunction with the Veteran's claim, with the most recent VA examiner specifically indicating that the Veteran did not have any residuals.  Thus, to the extent that the medical evidence addresses whether the Veteran has a current disability resulting from the inservice left cuboid avulsion fracture, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  see Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran has indicated that he currently has residuals of a left cuboid avulsion fracture, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  Moreover, as the question of causation extends beyond an immediately observable cause-and-effect relationship he is not competent to render a diagnosis or address etiology in the present case. 

The weight of the evidence is against a finding that the Veteran currently has residuals of a left cuboid avulsion fracture, claimed as residuals of a left foot fracture.  While the Veteran is competent to report such observable symptoms as pain of the left foot, pain is not, in and of itself, a disability for which service connection may be awarded.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Thus, a necessary element for establishing service connection-evidence of a current disability-has not been shown.   

For the foregoing reasons, the claim for service connection for residuals of a left cuboid avulsion fracture, claimed as residuals of a left foot fracture,  must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.


ORDER

Service connection for residuals of a left foot fracture is denied.  


REMAND

As it relates to the cervical spine, lumbar spine, and migraine headache issues, the Board notes that in conjunction with his claim, the Veteran submitted numerous written authorizations forms in November 2002 to obtain treatment records from numerous facilities/treatment centers/physicians in support of his claim.  

In a December 2003 letter to the Veteran, the RO indicated that the authorization forms that the Veteran had submitted in November 2002 were no longer valid.  The RO identified the facilities for which the Veteran had provided written authorizations and requested that he again submit written authorizations so that records could be obtained from the identified facilities/treatment centers/physicians.  

In March 2004, the Veteran again submitted written authorizations to obtain treatment records from numerous physicians and treatment facilities.  The Veteran indicated that he had received treatment from R. Pitzele, M.D.; E. Whitehead, M.D.; St. Luke's Hospital; Progressive Physical Therapy; Emory Eastside Medical Center; Perimeter North Family Medicine; Gwinnett Medical Center; Joan Glancy Medical Center; Georgia Neurological Surgery; and Walton Orthopedics.

While the Veteran submitted treatment records from several of the above identified facilities, it does not appear any attempts were made to obtain treatment records or that any records have been supplied by the Veteran from E. Whitehead, M.D.; St. Luke's Hospital; Progressive Physical Therapy; Perimeter North Family Medicine; Joan Glancy Medical Center; or Georgia Neurological Surgery.  As the Veteran has placed VA on notice as to the existence of treatment records which may be pertinent to his claim and has provided written authorization to obtain these records on two separate occasions, VA has a duty to attempt to obtain these records and associate them with the claims folder.  38 C.F.R. § 3.159.  As these records are private and may not be released to VA without the Veteran's authorization, he is placed on notice of the need for his cooperation with VA's duty to assist him.  In the alternative, he may obtain and submit to VA any private medical records not yet obtained which are pertinent to his pending claims.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining written authorization from the Veteran, obtain and associate with the claims folder copies of all treatment records of the Veteran from E. Whitehead, M.D., 5900 Hillandale Dr. Ste. 300, Lithonia, GA 30058. 

2.  After obtaining written authorization from the Veteran, obtain and associate with the claims folder copies of all treatment records of the Veteran from St Luke's Hospital, 232 S. Woodmill Rd., Chesterfield, MO 63017. 

3.  After obtaining written authorization from the Veteran, obtain and associate with the claims folder copies of all treatment records of the Veteran from Progressive Physical Therapy, 4319 Lawrenceville Highway, Ste,. D, Lilburn, GA 30247.

4.  After obtaining written authorization from the Veteran, obtain and associate with the claims folder copies of all treatment records of the Veteran from Perimeter North Family Medical Center, 4075 Pleasant Hill Rd., Duluth, GA 30096. 

5.  After obtaining written authorization from the Veteran, obtain and associate with the claims folder copies of all treatment records of the Veteran from Joan Glancy Medical Center, 550 Medical Center Blvd., Lawrenceville, GA 30044. 

6.  After obtaining written authorization from the Veteran, obtain and associate with the claims folder copies of all treatment records of the Veteran from Georgia Neurological Surgery, 1143 Prince Ave., Athens, GA 30606.

7.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  If any benefit sought on appeal is not granted, the Veteran and his representative should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


